Citation Nr: 1116032	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for glaucoma, claimed as vision problems, to include as secondary to the service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from May 1999 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for diabetes mellitus and denied the Veteran's claim for service connection for glaucoma, claimed as vision problems.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran's service connected diabetes mellitus is currently evaluated as 20 percent disabling pursuant to Diagnostic Code 7913.  The Veteran contends that this condition warrants a higher evaluation because he claims that he requires insulin, restricted diet, and limitation of his activities.  He also contends that he has episodes of hypoglycemia that have not required hospitalization because they only last for 5 to 10 minutes.  

The Board notes that the Veteran has not been provided a VA diabetes examination since August 2006.  At that time the examiner noted that the Veteran had occasional low sugar condition with insulin treatment; however, the hypoglycemic condition he was able to handle himself without hospitalization.  He was on a low fat diabetic diet and he had no activities restrictions for his diabetes mellitus.  

VA treatment records dated during the course of this claim reveal that the Veteran has received ongoing treatment every several months for diabetes mellitus, which has included several daily insulin injections and restricted diet.  At times it has been described as being uncontrolled.  The Veteran was also consistently encouraged to exercise on a daily basis.  Treatment providers have noted problems with noncompliance with treatment.  The Veteran has recently been assessed with episodes of hypoglycemia.   

As the evidence suggests the Veteran's condition may have worsened a current VA examination should be scheduled to determine the current severity of the Veteran's diabetes mellitus. 

With respect to his vision problems, throughout the current appeal, the Veteran has asserted that he has glaucoma, which was caused by the service-connected diabetes mellitus.  

The service treatment records reveal that the Veteran was assessed with and treated for conjunctivitis of the right eye in October 2001.  Additionally, when the Veteran was first diagnosed with diabetes mellitus in September 2002, his complaints included blurry vision.  During the March 2003 Medical Board examination, the Veteran reported a history of eye disorder or trouble, which he indicated was due to diabetes.  However, upon clinical evaluation, the eyes were found to be normal.

During a September 2003 VA eye examination, the assessment was of no diabetic retinopathy or other retinal pathology for either eye and dry eye, both eyes.  

During a May 2005 temporary disability retirement evaluation, the impression was of pigment dispersion syndrome with glaucomatous defect and no diabetic retinopathy.  During an August 2005 temporary disability retirement evaluation, the assessment included glaucoma/intraocular pressure.

The Veteran was provided another VA eye examination in August 2006, and the examiner stated there was no diabetic retinopathy or other retinal pathology for either eye.  The examiner further stated that if glaucoma is present, it is not secondary to his diabetes.  He was diagnosed with premature presbyopia.  The examiner did not provide a rationale for the opinion.  

VA treatment records show that the Veteran reported having a diagnosis of glaucoma and he has been assessed by the optometry clinic as having ocular hypertension versus glaucoma and glaucoma suspect.

As there is evidence of complaints referable to the eye during active service, and medical evidence of a possible current diagnosis of glaucoma, the Board believes that a remand of this issue is necessary.  Specifically, on remand, the Veteran should be accorded a current VA eye examination to obtain an opinion as to whether the Veteran has any current eye disability, to include glaucoma, and if so, whether any current eye disability that the Veteran may have is related to active service or to service-connected diabetes.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing VA medical records should also be obtained.  The Board notes that most recent VA treatment records obtained by the RO are dated in June 2009; however, the Veteran has submitted a record dated in November 2009.  On remand, the RO/AMC should request relevant VA treatment records dating since June 2009 which are not duplicates of those already contained in the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Salem, Virginia dating since June 2009 which are not duplicates of those already contained in the claims file.

2.  Schedule the Veteran for a VA diabetes examination to determine the current severity of his diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.   

Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  

A rationale for any opinion expressed should be provided.  

3.  In addition, schedule the Veteran for a VA eye examination to determine the nature of any eye condition that he may have and to obtain an opinion as to the possible relationship to service or service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any eye disability identified and indicate whether the Veteran currently suffers from glaucoma.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current eye disability identified arose during service or is caused by the service-connected diabetes mellitus.  If not, the examiner should provide an opinion as to whether any current eye disability is permanently worsened beyond normal progression (aggravated) by the service connected diabetes mellitus.  If the examiner finds that any diagnosed eye disability is aggravated by the service-connected diabetes mellitus, he/she should quantify the degree of aggravation.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


